Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                               DETAILED ACTION
1. This action is response to communications filed on 06/15/2021. Claims 1-10 and 16-20 are pending; claims 11-15 are canceled.

                                             EXAMINER'S AMENDMENT

 	2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	3. Authorization for those examiner's amendments were given in a telephone interview with Attorney Jonathan A. Solomon, Reg. No. 64,869.

	4. The claims have been amended as follows:
9. (Currently Amended) The traffic measurement method according to claim 6, wherein the calculating a decrement value 
    PNG
    media_image1.png
    26
    18
    media_image1.png
    Greyscale
  comprises:
sorting the traffic volume of the to-be-measured packet and the first data r corresponding to [[the]] flow identifiers comprised in the flow table in order of values, and denoting the first two values after sorting as Ri and R2 and a last value after sorting as Rk; and
e based on Ri, R2, Rk, and the following expression: 

    PNG
    media_image2.png
    107
    368
    media_image2.png
    Greyscale

11.    (Canceled). 
12.    (Canceled).
13.    (Canceled).
14.    (Canceled).
15.    (Canceled). 

                                 Reasons for allowance
                                                    
 	5. With respect to claims 1 and 16, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
The prior arts of record (in particular, U.S. 2008/0101354 to Arndt et al. (hereinafter "Arndt'1354"), and U.S. 7,640,298 to Berg  (hereinafter "Berg'298")) do not disclose, with respect to claim 1, a traffic measurement method applied to a packet processing device, the method comprises: obtaining a to-be-measured packet; in response to determining that occupied storage space in a pieces of data in first measurement data corresponding to the to-be-measured packet, wherein a is a positive integer; and in response to determining that occupied storage space in the buffer is greater than or equal to the preset threshold, modifying, based on the to-be-measured information and a second algorithm, w pieces of data in second measurement data corresponding to the to-be-measured packet, wherein w is a positive integer, and wherein w is less than a as claimed.  Rather, Arndt'1354 discloses a method for packet processing in a network device. The method includes parsing incoming packets in a number of received flows to extract information from various packet fields. A number of bandwidth meters are used to track application bandwidth usage over a particular time interval in association with each flow. The meters are referenced with a hash algorithm and a drop probability for a particular packet is adjusted using the bandwidth meters and a number of factors (Arndt, abstract). While Berg simply teaches encapsulating packet prior forwarding the encapsulated packet, (see Berg, column 12, lines 15-25).  The same reasoning applies to claim 16 mutatis mutandis.  Accordingly, claims 1-10, 16-20 are allowed.
				     
                                     Conclusions

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452